Broyles, C. J.
1. The excerpt from the charge of the court, complained of in the 1st ground of the amendment to the motion for a new trial, was not error for the alleged reason that it deprived the defendants of the benefit of their statements, or for any other reason assigned.
*106Decided April 10, 1923.
2. Error in charging on the law relating to malice (express or implied), or murder, is not ground for a new trial to one convicted of manslaughter. McDuffie v. State, 121 Ga. 580 (14) (49 S. E. 708); Curtis v. State, 28 Ga. App. 219 (3) (110 S. E. 907). Under this ruling grounds 2, 3, 4, 5, 6, 7, 9, 10, and 11 of the amendment to the motion for a new trial are not considered.
3. The court did not err in charging the jury as follows: “If it (the killing) is done because of provocation given by words, threats, menaces, or contemptuous gestures, these or any one of these alone, it is not justifiable homicide.” Penal Code (1910), § 65; Deal v. State, 145 Ga. 33 (88 S. E. 573); Deal v. State, 18 Ga. App. 70 (7) (88 S. E. 902).
4. Under the preceding rulings ground .12 of the amendment to the motion for a new trial is without merit.
5. The vei;dict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and. Bloodivorth, JJ., concur.

J. M. Johnson, E. K. Wilcox, for plaintiffs in error.
Clifford E. Iiay, solicitor-general, contra.